Citation Nr: 0417511	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a psychiatric disorder 
(other than post-traumatic stress disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from October 1966 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which denied service 
connection for a psychosis (variously diagnosed as bipolar 
affective disorder or dysthymia).  The veteran a entered 
notice of disagreement with this decision in June 2002, 
specifically expressing disagreement with the December 2001 
rating decision denial of "service connection for a 
psychosis."  The RO issued a statement of the case in 
September 2002.  (Although the September 2002 statement of 
the case listed post-traumatic stress disorder (PTSD) as the 
issue on appeal, the issue on appeal to which the veteran had 
entered a notice of disagreement was entitlement to service 
connection for a "psychosis," and the reasons and bases 
section of the statement of the case correctly addressed the 
issue.)  The veteran entered a substantive appeal, on a VA 
Form 9, which was received in October 2002.  

In an April 2001 rating decision, the RO denied reopening of 
a previously denied claim for service connection for PTSD.  
The veteran was notified of this decision by letter issued 
April 23, 2001.  The record does not reflect that the veteran 
submitted a notice of disagreement with this rating decision 
within one year of the mailing of notice of the April 2001 
rating decision.  The veteran's June 2002 notice of 
disagreement expressly addressed only the December 2001 
rating decision denial of service connection for psychosis, 
but did not express disagreement with the April 2001 rating 
decision denial of reopening of a previously denied claim for 
service connection for PTSD.  Notwithstanding the 
characterization of the issue in a September 2002 statement 
of the case as one of "service connection for PTSD," the 
issue of whether new and material evidence had been received 
to reopen a claim for service connection for PTSD had not 
been placed in appellate status by the submission of a notice 
of disagreement with the April 2001 rating decision.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection for PTSD is not currently 
before the Board on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Following a review of the record, the Board finds that the RO 
must ensure compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)), to include an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 38 
U.S.C.A. 
§ 5103(a) and (b) (West 2002).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the RO 
requested the veteran to provide information needed to 
identify and obtain records, and the RO requested and 
received medical records, and notified the veteran of what 
evidence VA would obtain, the record does not reflect that 
the RO specifically notified the veteran what evidence would 
support his claim for service connection for a psychiatric 
disorder (other than PTSD).  

The veteran's representative has requested VA to further 
assist the veteran by providing him with a VA compensation 
examination that includes a nexus opinion addressing the 
question of whether his current psychiatric disorder is 
etiologically related to service.  Although private and VA 
hospitalization and outpatient treatment records identified 
have been requested and associated with the claims file, the 
record does not reflect that the veteran was afforded a VA 
psychiatric examination and opinion regarding the etiology of 
his currently diagnosed psychiatric disorder (variously 
diagnosed as bipolar affective disorder and dysthymia).  The 
VCAA provides that VA shall provide the veteran a medical 
examination or medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  A VA 
examination and medical etiology opinion are "necessary to 
make a decision on a claim" where there is competent 
evidence of a current disability, and the evidence indicates 
that the disability or symptoms may be associated with the 
claimant's active service.  38 U.S.C.A. § 5103A(d)(1),(2) 
(West 2002).  It is the Board's judgment that a psychiatric 
examination is warranted, which includes a competent opinion 
that addresses the contended causal relationship between the 
veteran's currently diagnosed psychiatric disorder and 
service.  Id.  

To further assist the veteran, and ensure compliance with the 
notice provisions of the VCAA, this case is REMANDED to the 
RO for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence 
is required to substantiate the claim for 
service connection for a psychiatric 
disorder (variously diagnosed as bipolar 
affective disorder and dysthymia), what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO should provide 
the veteran written notification specific 
to his claim of the impact of the 
notification requirements on his claim.  

2.  The RO should make arrangements with 
VA for the veteran to be afforded a VA 
psychiatric examination.  The RO should 
send the claims folder to the VA medical 
examiner for review of the relevant 
documents in the claims file, and the 
examiner should indicate in writing that 
he or she has done so.  The RO should 
request the VA examiner to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
likelihood) that the veteran's currently 
diagnosed psychiatric disorder (non- 
PTSD, diagnosed variously as dysthymia 
and bipolar affective disorder) began 
during, or is linked to, any incident of 
service.  The claims folder must be sent 
to the VA psychiatric examiner for review 
of the relevant documents in the claims 
file.   

The examiner is asked to provide a 
rationale for any opinion expressed.  If 
the examiner is unable to render any 
opinion without resort to speculation, he 
or she should so indicate.  

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a psychiatric 
disorder (other than PTSD).  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




